EXHIBIT11 APPLIED NANOTECH HOLDINGS, INC. COMPUTATION OF (LOSS) PER COMMON SHARE Three months ended December 31, Year ended December 31, Basic Earnings Per Share Net income (loss) applicable to common shareholders $ ) $ $ ) $ ) $ $ ) Weighted average number of common shares Net income (loss) per per share $ ) $ $ ) $ ) $ $ ) Fully Diluted Earnings Per Share Net income (loss) applicable to common shareholders Weighted average number of common shares Net income (loss) per per share No computation of diluted loss per common share is included for the any periods with losses because such computation results in an antidilutive loss per common share.
